Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.. This is a statutory double patenting rejection as demonstrated by the comparison of claims below.

U.S. Pat. No. 10,792,557
Application 17/062,365
1. A system comprising: 

a non-transitory computer-readable storage medium storing computer-executable instructions; and 

one or more hardware processors in communication with the computer-readable memory, wherein the executable instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to at least: process a selection of one or more puzzle parameters; 

obtain one or more media files associated with the one or more parameters; 

determine an order in which to play the one or more media files; 

cause a user interface to play the one or more media files in the determined order; 

obtain a plurality of thumbnails associated with the one or more media files, 

wherein the plurality of thumbnails are displayed in the user interface in a second order different than the determined order after playback of the one or more media files is complete; 

process an ordered selection of the plurality of thumbnails received via the user interface; and 

generate a score based at least partly on the ordered selection of the thumbnails.
1. A system comprising: 

a non-transitory computer-readable storage medium storing computer- executable instructions; and 

one or more hardware processors in communication with the computer- readable memory, wherein the executable instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to at least: process a selection of one or more puzzle parameters; 

obtain one or more media files associated with the one or more parameters; 

determine an order in which to play the one or more media files; 

cause a user interface to play the one or more media files in the determined order; 

obtain a plurality of thumbnails associated with the one or more media files, 

wherein the plurality of thumbnails are displayed in the user interface in a second order different than the determined order after playback of the one or more media files is complete; 

process an ordered selection of the plurality of thumbnails received via the user interface; and 

generate a score based at least partly on the ordered selection of the thumbnails.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715